Case 1:98-cr-00042-DBH Document 59 Filed 02/17/21 Page 1 of 5                     PageID #: 132




                          UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                  )
                                               )
                                               )
    V.                                         )        CRIM. NOS. 1:95-CR-25-DBH
                                               )          AND 1:98-CR-42-DBH-02
    KENNETH LEON MEADER,                       )
                                               )
                           DEFENDANT           )


                         DECISION AND ORDER ON MOTION
                          FOR COMPASSIONATE RELEASE


         In 1996, I sentenced Kenneth Leon Meader to 35 years in prison.

Judgment, No. 1:95-cr-25-DBH (ECF No. 79). In 2000, the late Judge Brody

sentenced him to 56 months consecutive to my 35-year sentence for conspiring

to escape after I sentenced him. Am. Judgment, No. 1:98-cr-42-DBH-2 (ECF No.

37). Meader’s projected release date now is February 2, 2029. He is 71 and

suffers from several serious medical conditions. On November 17, 2020, I denied

his motion for compassionate release. Order, No. 1:98-cr-42-DBH-2 (ECF No.

44). Meader appealed my decision, then moved to voluntarily dismiss his appeal,

which the First Circuit allowed. Judgment, Nos. 20-2137, 20-2147 (1st Cir.

Jan. 21, 2021). Now Meader has renewed his request for compassionate release

in this Court, seeking to have his consecutive sentences reduced to time served.1


1In addition to the motion papers filed by Meader and the government, I have received and read
two letters from a friend in Louisiana, one of them offering to let Meader stay with her, No. 1:98-
cr-42-DBH-2 (ECF Nos. 49, 54), a letter from Meader himself (ECF No. 53), a letter from Meader’s
Case 1:98-cr-00042-DBH Document 59 Filed 02/17/21 Page 2 of 5                  PageID #: 133




       I address first a statement in Meader’s latest motion that I interpret as a

motion for recusal: “Due to extensive history of disputes in this case, a deep

seated antagonism may exist by the sentencing judge in this case towards the

Defendant requiring recusal.” No. 1:98-cr-42-DBH-2, Def.’s Mot. at 4 (ECF No.

48). I presided at the jury trial and was the sentencing judge in Docket No. 1:95-

cr-25-DBH. The late Judge Morton Brody was the sentencing judge in Docket

No. 1:98-cr-42-DBH-2, and I had no involvement in that case.                       I have no

antagonism toward Mr. Meader. I do have knowledge of him and his underlying

criminal conduct as of 1995 resulting from my involvement those many years

ago, but that is not a ground for recusal.2 See Liteky v. United States, 510 U.S.

540, 550-51 (1994) (stating that “opinions held by judges as a result of what they

learned in earlier proceedings” are “not subject to deprecatory characterization

as “‘bias’ or ‘prejudice’”). Treating the statement as a motion for recusal, I DENY

the motion.

       On the merits of his request for compassionate release, Meader says that

the COVID-19 outbreak where he is housed at FCI Butner Medium II has greatly

worsened since my November ruling, Def.’s Mot. at 1,3 and that his cancer has


sister offering to let him stay with her in Connecticut (ECF No. 57), Meader’s statement saying
that he would live with his sister in Connecticut or his friend in Louisiana (ECF No. 56), and a
letter from an “old friend” challenging one of the crimes in Meader’s criminal history involving
the friend’s daughter (ECF No. 58). It was a statutory rape charge involving a 13-year-old and
the friend says now that he knows Meader did not rape his daughter, although at the time he
believed he did. The First Circuit approved my treatment of statutory rape (which includes
consensual intercourse and sexual touching when the victim is 13) at sentencing in United States
v. Meader, 118 F.3d 876, 881-85 (1st Cir. 1997).
2 I also denied a motion to reduce sentence in 2015, because a change in the Guidelines was

inapplicable to Meader’s sentence. No. 1:95-cr-25-DBH (ECF No. 95).
3 The BOP reports that FCI Butner Medium II currently has 61 inmates and 4 staff positive for

COVID-19 and 334 inmates and 18 staff who have recovered. See BOP, COVID-19 Cases, Federal
Bureau of Prisons (last updated Feb. 16, 2021), https://www.bop.gov/coronavirus/.


                                                                                              2
Case 1:98-cr-00042-DBH Document 59 Filed 02/17/21 Page 3 of 5                     PageID #: 134




worsened and is not being properly treated, id. at 2.4

       I noted Meader’s serious medical conditions in my earlier Order, stating

that he was diagnosed with liver cancer in 2008, prostate cancer less than a year

later, and then skin cancer more recently in 2018. Order at 3 n.4. I said that

he

               has liver disease, hepatitis C, suffers from intestinal
               bleeding, an enlarged spleen, aggressive periodontitis,
               glaucoma, and requires the use of a hearing aid. Meader was
               the recent victim of an assault by two other inmates in which
               he suffered fractures to his face and bruising on his ribs. The
               BOP classifies him as requiring Care Level 3, the most
               serious short of being in a medical facility.

Id. at 3 (cleaned up). I also said:

               If the seriousness of Meader’s medical conditions and his
               susceptibility to infection were the end of the matter, they—
               combined with the pandemic’s spread—would satisfy the
               standard of “extraordinary and compelling reasons” . . . .
               Meader has recently had skin cancer, and the CDC advises
               that cancer puts people “at increased risk” of suffering severe
               illness from the coronavirus. Meader also has cirrhosis in
               the part of his liver that remains after his liver cancer
               surgery, a condition for which he “might be at an increased
               risk” of suffering severe illness.

Id. at 3-4 (footnote omitted).

       But medical condition and the pandemic are not the end of the matter.

Congress instructs federal judges to address the factors of 18 U.S.C. § 3553(a)

as well. See id. § 3582(c)(1)(A). In my November Order, I addressed the factors




4 BOP records show that a doctor recommended a bone scan and a prostate biopsy on account

of elevated PSA levels. Updated Medical Records at 5, 1:98-cr-42-DBH-2 (ECF No. 52-1). The
bone scan, which the doctor wanted before the biopsy, was “reassuring,” id at 1; the biopsy has
not yet been conducted. To the extent Meader believes he has an Eighth Amendment claim for
deliberate indifference to serious medical needs, see Def.’s Reply at 1-2 (ECF No. 55), this is not
the vehicle nor the court for such a claim; such a claim belongs in the District where he is in
custody.


                                                                                                 3
Case 1:98-cr-00042-DBH Document 59 Filed 02/17/21 Page 4 of 5         PageID #: 135




of protecting the public from further crimes, the nature and circumstances of

the offense, the history and characteristics of the defendant, and the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment and afford adequate deterrence. Order at 4-6. I need not recount

all of what I said there. It was on account of those factors that I originally denied

Meader’s motion for compassionate release despite his serious medical

conditions.

      Notwithstanding the current COVID-19 conditions and Meader’s cancer

condition, my assessment of those factors has not changed. Meader and his

friends and family members who have written me all are confident that Meader’s

religious faith has made him a changed man, that he is no longer a danger to

society, that conditions of supervised release can guarantee it, and that he is

willing to live a great distance (Connecticut or Louisiana) from the victim of his

crime. Notice of Alternate Release Plans at 1-3, 1:98-cr-42-DBH-2 (ECF No. 56).

      I have no crystal ball. I repeat what I said in November: “Perhaps he has

changed; redemption should never be considered impossible. Nevertheless, I

simply cannot determine with confidence one way or the other whether now, 24

years after I sentenced him, Meader remains a danger to the public.” Order at

5. I went on to say: “Given what I have recounted, reducing Meader’s sentences

now, even though he is old and sick, would diminish each of these punishment

values—that the penalty ‘reflect the seriousness of the offense, . . . promote

respect for the law, . . . provide just punishment . . . [, and] afford adequate

deterrence.’ 18 U.S.C. § 3553(a)(2).”



                                                                                   4
Case 1:98-cr-00042-DBH Document 59 Filed 02/17/21 Page 5 of 5   PageID #: 136




     For those same reasons, I once again DENY Meader’s motion for

compassionate release.

     SO ORDERED.

     DATED THIS 17TH DAY OF FEBRUARY, 2021

                                        /S/D. BROCK HORNBY
                                        D. BROCK HORNBY
                                        UNITED STATES DISTRICT JUDGE




                                                                            5
